Title: To George Washington from Colonel Lachlan McIntosh, 28 April 1776
From: McIntosh, Lachlan
To: Washington, George



sir,
Savannah in Georgia 28th april 1776.

I wrote to your Excellency the 16th feby & 8th March to which please to be refered, And now inclose you a Report of our Battalion made to me this Day, which I defered Sending you before, in expectation of our Officers coming in with all their Recruits. but the distance they were obliged to go rendered it impossible.
I am informed Capt. Colson is on his way with near his Company compleat, & with the other recruiting Officers may make above 70 or 80 men more than the Report, & is altogether above half the Compliment of the Battalion, which is more than the oldest Battalion in so. Carolina can boast of yet, tho near twelve Months standing, & their encouragement so much greater, their bounty being £25 so. Carolina Cury, the like Sum for

Clothes, besides their Rations & pay which is also better than ours. and if the ease in which the poorest People generaly Live in the southern Colonys, and the prejudice they have to any regular Service on account of the restraint that any thing of Strict Disciplin requires is considared, I flatter myself your Excelly will think we have not been Idle. Chief of the men are inlisted for Twelve Months, some for eighteen & a few who would not engage for more than Six Months, whom I have admitted as I had no directions about the Time, & could not tell how soon we might have Occasion for them.
Our Province allows Six Dollars ⅌ man Inlisting Money & upon application have raised it now to Eight Dollars which is still too Little for the bounty of the men & Expense of the Officer, whose Pay is so small that they can barely aford to Live in an extravagant Country Like this where there are no kind of Manufactures, & the Small remains of Goods advanced two or three hundred ⅌ Cent. Indeed I fear we shall be at the greatest Loss to make out Clothing of any kind for them, or what is far worse proper Arms. The Officers who are not Recruiting Employ all their Time in Training themselves & the Battalion, on which Spectators are pleased to pay high Compliments, for the Profictincy they have already made, and appearance of the men &ca.
The Raven & Cherokee are the only two ships of War which remains now stationed at Tybee in the Mouth of Savannah River, with whom we have no kind of Communication. Several Armed Vessels infest our other Inlets to the Southward, & made several Capturs, which we cannot prevent as we have not a Single Vessel of any force, but they have always been drove off of the Shore, when they attempted to get a Supply of Provision.
We are informed there are two thousand men now in St Augustin lately arrived, & that they expect more daily, but wants confirmation, as I think in that poor starved Colony they must be much pinched for provision. This province is now raising a Troop of Sixty Horse to prevent their getting any Cattle from our Southern boundary. and another Troop of a like Number to protect our Western settlements from the Insults of Indians, who are like to be troublesome. All things considered I certainly think this Colony shoud have a Considerable Force to defend & Secure it, as it’s Safety is of the Utmost consequence to

the great Cause of the Continent. the Troops of our Neighbouring Province are all upon Provincial Establishment & at a distance, therefore, their asistance may depend upon many circumstances. I have the Honor to be your Excellency’s most obt & most Hbe servt

Lachn McIntosh.

